DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 has been considered by the examiner. It is noted that the non-patent literature was filed in parent application, U.S. Application No. 14/530,730.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-14, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20, and 21 of U.S. Patent No. 11,015,389. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,015,389 in view of Torcato (US 6,145,165). It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the arm and battery compartment of Patent ‘389 with an attachment member disposed within a groove in the battery compartment with the attachment member having a wedge shape defining a retaining edge to abut a projection in the groove in order to secure the elements together as it is a known technique for coupling elements together as taught by Torcato; Torcato teaches an attachment member (Fig 5a) having a wedge shape with a retaining edge disposed in a groove to abut a projection.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,015,389. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the arm such that it is integral with the battery compartment because  it has been held that the use of a one piece construction instead of multiple structure would be merely a matter of obvious engineering choice. In re Larson, 340, F.2d, 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claims 2-14, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,094,169. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different terms.
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,094,169 in view of Torcato (US 6,145,165). It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the arm and battery compartment of Patent ‘169 with an attachment member disposed within a groove in the battery compartment with the attachment member having a wedge shape defining a retaining edge to abut a projection in the groove in order to secure the elements together as it is a known technique for coupling elements together as taught by Torcato; Torcato teaches an attachment member (Fig 5a) having a wedge shape with a retaining edge disposed in a groove to abut a projection.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,094,169. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the arm such that it is integral with the battery compartment because  it has been held that the use of a one piece construction instead of multiple structure would be merely a matter of obvious engineering choice. In re Larson, 340, F.2d, 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Allowable Subject Matter
Claims 2-21 would be allowable if the double patenting rejections are overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634